        Case 1:18-cv-10225-MLW Document 570 Filed 12/11/20 Page 1 of 3




                           UNITED STATES DISTRICT COURT
                            DISTRICT OF MASSACHUSETTS

                                         )
LILIAN PAHOLA CALDERON JIMENEZ, )
and LUIS GORDILLO, et al.,               )
                                         )
Individually and on behalf of all others )
similarly situated,                      )
                                         )         No. 1:18-cv-10225-MLW
                Plaintiffs-Petitioners,  )
                                         )
        v.                               )
                                         )
CHAD WOLF, et al.,                       )
                                         )
                Defendants-Respondents.  )
                                         )

                        JOINT MOTION TO EXTEND DEADLINES

       The parties respectfully request that the Court extend the deadlines set forth in this

Court’s November 13, 2020 Order, Dkt. No. 558, to allow additional time for Respondents to

complete their ongoing document production and for Petitioners to review those documents. The

parties accordingly request the Court extend the case deadlines, as follows:

                                           Scheduling Order,
                                                                             Proposed Deadline
                                              Dkt. No. 558
 Close of document
                                           December 15, 2020                   January 1, 2021
 production
 Close of fact discovery                    January 30, 2020                   March 15, 2021
 Joint report concerning
 settlement and summary                     February 28, 2021                  April 30, 2021
 judgment motions

 Status conference regarding
                                        March 2021 (Date TBD)              May 2021 (Date TBD)
 Rule 56 motions
        Case 1:18-cv-10225-MLW Document 570 Filed 12/11/20 Page 2 of 3




       Respectfully submitted this 11th day of December, 2020.



                                                  IT IS SO ORDERED:


Date                                              The Honorable Mark L. Wolf



 Counsel for the Respondents                      Counsel for the Petitioners

 JEFFREY BOSSERT CLARK                            /s/ Allyson Slater
 Acting Assistant Attorney General                Kevin S. Prussia (BBO # 666813)
                                                  Michaela P. Sewall (BBO # 683182)
 WILLIAM C. PEACHEY                               Jonathan A. Cox (BBO # 687810)
 Director                                         Allyson Slater (BBO # 704545)
 Office of Immigration Litigation                 Colleen M. McCullough (BBO #
                                                  696455)
 ELIANIS N. PEREZ                                 Matthew W. Costello (BBO # 696384)
 Assistant Director                               Christina Luo (BBO # 705590)
                                                  WILMER CUTLER PICKERING
 /s/ William H. Weiland                             HALE AND DORR LLP
 WILLIAM H. WEILAND                               60 State Street
 (BBO #661433)                                    Boston, MA 02109
 Trial Attorney                                   Telephone: (617) 526-6000
 U.S. Department of Justice,                      Facsimile: (617) 526-5000
 Civil Division Office of Immigration             kevin.prussia@wilmerhale.com
 Litigation,                                      michaela.sewall@wilmerhale.com
 District Court Section                           jonathan.cox@wilmerhale.com
 P.O. Box 868, Ben Franklin Station               allyson.slater@wilmerhale.com
 Washington, DC 20044                             colleen.mccullough@wilmerhale.com
 (202) 305-0770                                   matthew.costello@wilmerhale.com
 (202) 305-7000 (facsimile)                       christina.luo@wilmerhale.com
 william.h.weiland@usdoj.gov
                                                  Matthew R. Segal (BBO # 654489)
                                                  Adriana Lafaille (BBO # 680210)
                                                  AMERICAN CIVIL LIBERTIES UNION
                                                  FOUNDATION OF MASSACHUSETTS,
                                                  INC.
                                                  211 Congress Street
                                                  Boston, MA 02110
                                                  (617) 482-3170




                                              2
            Case 1:18-cv-10225-MLW Document 570 Filed 12/11/20 Page 3 of 3




                                                        Kathleen M. Gillespie (BBO #
                                                        661315)
                                                        Attorney at Law
                                                        6 White Pine Lane
                                                        Lexington, MA 02421
                                                        (339) 970-9283




               CERTIFICATE OF COMPLIANCE WITH LOCAL RULE 7.1(a)(2)

           I, Allyson Slater, certify that, in accordance with Local Rule 7.1(a)(2), counsel for

Petitioners and counsel for Respondents conferred in good faith on December 10, 2020 in an

attempt to resolve the issues raised in this motion. The parties have agreed to file this motion

jointly.



                                                         /s/ Allyson Slater
                                                         Allyson Slater




                                                    3
